Exhibit 10.10

EXECUTION COPY

LETTER AGREEMENT

December 31, 2007

Ladies and Gentlemen:

This Letter Agreement (this “Agreement”) is entered into as of the date hereof
by and among the parties named on Exhibit A hereto (the “Transaction Parties”).
The Transaction Parties have entered into various documents for the purpose of
effectuating a series of interrelated transactions and wish to enter into this
Agreement in order to address certain matters relating thereto. For the purposes
of this Agreement, the term “Transaction Documents” shall have the meaning given
to it on Exhibit B hereto, the term “Transactions” shall be defined as the
transactions contemplated by the Transaction Documents, and the term “Closing”
shall be defined as the time at which all of the Transactions have been
consummated, which is currently contemplated by the Transaction Parties to be
the time when a Registration Statement of ForeFront BVI Ltd., a company
incorporated under the laws of the British Virgin Islands (“ForeFront BVI”),
relating to the Transactions is declared effective by the Securities and
Exchange Commission (“SEC”). For the purposes hereof, “Registration Statement”
shall mean the registration statement on Form F-4 promulgated by the SEC to be
filed by ForeFront BVI to register its securities; provided, that ForeFront BVI
qualifies under the Securities Act of 1934, as amended (“1934 Act”), to file
such statement, and if ForeFront BVI fails to qualify to file the Form F-4 under
the 1934 Act, the term “Registration Statement” shall mean the registration
statement on Form S-4 promulgated by the SEC. Except as otherwise expressly
defined in this Agreement (including the exhibits hereto), capitalized terms
used but not defined herein shall have the meanings given to them in the
Transaction Documents.

Each of the Transaction Parties hereby agree as follows:

 

1. Notwithstanding anything to the contrary contained in any of the Transaction
Documents, except for such Transactions expressly required by the terms of any
Transaction Document to be completed prior to the Closing, it is acknowledged
and agreed that (a) the Transactions are intended to occur and be consummated
simultaneously, and (b) the Transactions are interrelated and hereby expressly
made cross-conditional such that no Transaction Party shall be required to
consummate any Transaction contemplated by any Transaction Document unless and
until all of the Transactions are prepared to be consummated in accordance with
the Transaction Documents and all of the closing conditions relating thereto
have been satisfied.

 

2. Notwithstanding anything to the contrary contained in any of the Transaction
Documents, no Transaction Party may amend, modify, waive or otherwise alter the
terms of any Transaction Document without the prior written consent of all of
the other Transaction Parties. Without limiting the generality of the foregoing,
no Transaction Party may waive any closing condition in any Transaction Document
without the prior written consent of all of the Transaction Parties.



--------------------------------------------------------------------------------

3. Notwithstanding anything to the contrary contained in any of the Transaction
Documents, in the event that any Transaction Party terminates any Transaction
Document in accordance with the terms thereof, any other Transaction Party shall
thereafter have the right to terminate any Transaction Document to which it is a
party by giving written notice thereof to the counterparties thereto.

 

4. The Transaction Parties acknowledge and agree that they are entering into the
Transaction Documents to which each of them is a party in reliance on each of
the other Transaction Documents. Accordingly, each Transaction Party hereby
covenants and agrees to promptly and fully enforce its rights under each
Transaction Document.

 

5. During the period between the execution of this Agreement and the earlier of
the (i) closing of the transactions contemplated by the Hisense Agreements
(defined below) or (ii) termination of the Hisense Agreements, the Hisense
Entities shall provide (and shall cause their subsidiaries and affiliates, as
applicable, to provide) to ForeFront Holdings, SIBL and the respective officers
and legal counsel, sources, agents and other advisers and representatives of
ForeFront Holdings and SIBL (collectively, “Representatives”), (a) access,
during normal business hours and upon reasonable notice by SIBL or ForeFront
Holdings, to the officers, employees, agents, properties, offices, facilities
and books and records of the Hisense Entities and their subsidiaries and
affiliates, as applicable, and (b) furnish reasonably promptly to SIBL or
ForeFront Holdings copies of the documents in each Hisense Entity’s custody,
possession or control of the types set forth on Exhibit C attached hereto, and
such other types of documents as ForeFront Holdings, SIBL or their respective
Representatives may reasonably request; provided, however, that none of the
Hisense Entities shall be required to provide any such access, documentation or
any other information pursuant to this Section 5 to the extent (A) such access,
documentation or other information is not related to the entities and/or assets
to be owned and operated directly and indirectly by ForeFront BVI Ltd. upon
consummation of the Transactions (the “Hisense Businesses”), or (B) such request
relates to documentation or other information previously provided to SIBL or
ForeFront Holdings. In the event that the information provided in response to
these inquiries demonstrates that the combined operations of Hisense OE, Ligent
US and the STB Division, taken as a whole, are subject to material and adverse
conditions that fundamentally diminish their value, then SIBL and ForeFront
Holdings shall severally have the right to terminate all (but not less than all)
of the following agreements (collectively, the “Hisense Agreements”) on or
before thirty (30) days from the date hereof:

 

  a. that certain Share Exchange Agreement (“ForeFront/Hisense Share Exchange
Agreement”) by and among ForeFront BVI, ForeFront Holdings, Hisense Co. Ltd.
(“Hisense Group”), Qingdao Hisense Electronic Holding Ltd. (“HEH”) and Ligent
Photonics, Inc. (“Ligent US”);

 

  b. that certain Merger Agreement (“ForeFront/Ligent Merger Agreement”) by and
among ForeFront BVI, ForeFront Holdings and Ligent BVI relating to the
acquisition of Hisense Optoelectronic Technologies Co. (“Hisense OE”);

 

2



--------------------------------------------------------------------------------

  c. that certain Framework Agreement (“ForeFront/Hisense Framework Agreement”)
by and between Qingdao Hisense Electric Ltd. (“Hisense Electric” and, together
with Hisense Group, Ligent BVI, Ligent US, HEH and Hisense OE, collectively, the
“Hisense Entities”), ForeFront BVI and ForeFront Holdings; and

 

  d. that certain Stock Purchase Agreement, by and among Stanford Venture
Capital Holdings, Inc. (“SVCH”), Stanford International Bank Ltd. (“SIBL” and,
together with SVCH, “Stanford”), ForeFront BVI, ForeFront Holdings, ForeFront
Group, Inc., ForeFront Multimedia LLC and Miller Golf Company.

 

6. The obligation of ForeFront BVI to consummate the transactions to be
performed by it in connection with the closing (“Closing”) of the
ForeFront/Hisense Share Exchange Agreement, the ForeFront/Ligent Merger
Agreement and the ForeFront/Hisense Framework Agreement is subject to
satisfaction of the following conditions: (i) there shall not have occurred a
Material Adverse Change during the period from the date of this Agreement and
the Closing, (ii) each of Hisense Electric, Ligent US, and Hisense OE shall have
delivered to ForeFront BVI, at or prior to the Closing, a copy of its audited
balance sheets and statements of income, changes in members’ equity, and cash
flow as of and for the fiscal years ended December 31, 2006 and December 31,
2007, respectively, (iii) the audited balance sheet for Ligent US dated as of
December 31, 2007 shall not reflect a financial condition that is materially
worse than that which is reflected in the unaudited balance sheet of Ligent US
dated as of November 30, 2007, (iv) the audited balance sheet of Hisense OE
dated as of December 31, 2007 shall not reflect a financial condition that is
materially worse than that which is reflected in the unaudited balance sheet of
Hisense OE dated as of November 30, 2007, (v) the audited income statements for
the STB Division, Ligent US and Hisense OE for the year ending December 31, 2007
shall not reflect results of operations, on the whole, that are materially worse
than that which are reflected in the unaudited income statements for the STB
Division, Ligent US and Hisense OE for the eleven month period ended
November 30, 2007, (vi) the capitalization of Forefront Holdings immediately
before the Closing and the capitalization of ForeFront BVI immediately after the
Closing shall be as set forth on Exhibit E.

For purposes of this Agreement, “Material Adverse Change” means a change that,
individually or in the aggregate, is materially adverse to the assets, financial
condition or operating results of the STB Division, Hisense OE and Ligent US,
taken as a whole; provided, however, that the following shall not be deemed a
Material Adverse Change: any adverse change, event, development, or effect
arising from or relating to (a) general business or economic conditions in the
United States or the People’s Republic of China (“PRC”), (b) national or
international political or social conditions, including the engagement by the
United States or PRC in hostilities, whether or not pursuant to the declaration
of a national emergency or war, or the occurrence of any military or terrorist
attack upon the United States or PRC, or any of its territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of the United States or PRC, (c) financial, banking, or securities
markets, (d) changes in United States generally accepted accounting principles
or international financial reporting standards, (e) changes in laws, rules,
regulations, orders, or other binding directives issued by any governmental
entity, and (f) the taking of any action contemplated by the Transaction
Documents.

 

3



--------------------------------------------------------------------------------

7. The obligations of the Hisense Entities to consummate the Transactions shall
be conditioned upon the following: (i) the consolidated balance sheet of
ForeFront Holdings immediately prior to the Closing shall reflect $0 assets and
$0 liabilities, (ii) the consolidated statements of operations of ForeFront BVI
shall reflect the historical operations of ForeFront Holdings as discontinued
operations and (iii) the pro forma consolidated statements of operations shall
eliminate the results of operations of ForeFront Holdings in accordance with
applicable rules of the U.S. Securities and Exchange Commission.

 

8. Immediately following the consummation of the Transactions, each of the
following Transaction Parties shall have the ownership percentage in ForeFront
BVI indicated below, which shall constitute the sole issued and outstanding
capital stock in ForeFront BVI as of such time:

 

  a. Stanford and the current shareholders in ForeFront Holdings: 20%

 

  b. The shareholders of Ligent BVI: 26.67%

 

  c. HEH: 13.33%

 

  d. Hisense Group: 13.34%

 

  e. Hisense Electric: 26.66%

The actual capitalization of ForeFront BVI immediately after the Closing is set
forth on Exhibit E in tabular form.

 

9. Prior to the Closing, Ligent US and Hisense OE may borrow funds on
commercially reasonable terms from Hisense Group or other third parties for the
sole purpose of funding the operations of Ligent US, the STB Division and
Hisense OE, in an aggregate amount not to exceed US $9,000,000 (the “Hisense
Loans”). Ligent US and Hisense OE agree to provide written notice to Stanford
and ForeFront Holdings of any loans made to either entity by Hisense Group or a
third party and the general use of proceeds thereof. During the period
commencing upon the closing of the first Hisense Loan and ending on the Closing
Date, neither Ligent US nor Hisense OE will declare, set aside, or pay any
dividend or make any distribution with respect to its capital stock. The
Transaction Parties acknowledge and agree that ForeFront BVI is not assuming any
liabilities or obligations of Hisense Electric under the ForeFront/Hisense
Framework Agreement other than the Assumed Liabilities (as such term is defined
in the ForeFront/Hisense Framework Agreement).

 

10.

Prior to the consummation of the Transactions, all monies required to be
invested by SIBL in BMS pursuant to the Common Stock Purchase Agreement (the
“BMS Monies”) shall be deposited by SIBL in the attorney trust account of
Carlton Fields, P.A.

 

4



--------------------------------------------------------------------------------

 

(the “CF Trust Account”). Notwithstanding anything to the contrary set forth in
the Transaction Documents, Carlton Fields, P.A. shall be authorized to make
disbursements of the BMS Monies as follows: (a) disbursements for legal expenses
of Carlton Fields, P.A., and auditors relating to the Transactions, (b) up to
$2.0 million which may be loaned to Ligent BVI pursuant to the terms of the
Credit Agreement, (c) the payment of Placement Fee to Stanford Group Company as
required under the terms of the Common Stock Purchase Agreement, and (d) after
the closing of the Transactions, the repayment of the Hisense Loans.

 

11. SVCH and ForeFront Holdings agree that, effective upon the closing of the
Transactions, that certain Registration Rights Agreement, dated as of
November 30, 2005, as amended, by and among the parties thereto, shall
automatically be terminated and that the parties thereto shall thereafter be
automatically released from any and all claims or other liabilities related
thereto.

 

12. At the Closing, in addition to and not in lieu of any other consideration
due to HEH, Hisense Group, Hisense Electric and the shareholders of Ligent BVI
(the “Recipients”), the Recipients will receive pursuant to this Agreement and
the Transaction Documents, as applicable, an aggregate number of 1,628,062
warrants exercisable at a price of $4.93 per share, as adjusted, of like tenor
to the warrants issuable under the Common Stock Purchase Agreement to the
persons and in the amounts to be set forth in a list to be furnished by Hisense
Group to Forefront BVI no later than five business days prior to the Closing
Date (the “Warrant List”).

At the direction of Hisense Group, the total number of such warrants may be
reduced below 1,628,062 and the number of shares issuable under the Forefront
BVI Employee Stock Option Plan (as defined in the Common Stock Purchase
Agreement) shall be increased by the difference between 1,628,062 and the amount
set forth on the Warrant List. The exercise price of any shares that would have
been issuable to the persons in the Warrant List but were instead added to the
shares issuable under the Forefront BVI Employee Stock Option Plan shall be the
greater of (x) the fair market value on the date of grant or (y) $4.93.

For the avoidance of doubt, the total amount of options issuable under the
Forefront BVI Employee Stock Option Plan, excluding the impact of the potential
addition of any of the 1,628,062 warrants set forth on the Warrant List pursuant
to the preceding paragraph, shall be 1,200,000 (plus any unexercised warrants
outstanding under the ForeFront Holdings’ Employee Stock Option Plan) with an
exercise price equal to the fair market value of the shares at the time of
grant.

 

13. At or prior to Closing, Hisense Electric shall execute and deliver to
Forefront BVI the license agreement attached hereto as Exhibit D.

 

14. This Agreement shall be construed in accordance with the laws of the State
of Florida, without regard to conflict of laws principles thereof.

 

5



--------------------------------------------------------------------------------

15. The parties agree to cause the Memorandum and Articles of Association of
ForeFront BVI to remain in the form of attached Exhibit F through the Closing.

 

16. The parties hereto acknowledge that as part of overall internal structuring
of Hisense OE, Ligent US and the STB Division for the calendar year 2008, prior
to the Closing, and as early as January 1, 2008, the critical elements of the
business of the STB Division may be migrated into Hisense OE. Specifically,
(a) the employees of the STB Division might be transferred to Hisense OE,
(b) the name “Hisense Optoelectronics” may be changed to “Hisense Broadband
Multimedia Systems (China)”, (c) the name “Ligent Photonics” may be changed to
“Hisense Broadband Multimedia Systems (US)” and (d) new contracts entered into
by the STB Division may be entered into in the name of Hisense OE or Hisense
Broadband Multimedia Systems (China) ((a)-(d) collectively, the “Migration”).
The parties hereto acknowledge and agree that none of Ligent BVI, HEH, Hisense
Group or Hisense Electric shall be obligated in any way to cause the Migration
to take place prior to Closing and that the failure of the Migration, or any
part thereof, to take place, shall not constitute a breach of any obligation by
Ligent BVI, HEH, Hisense Group or Hisense Electric.

 

17. In the event of any conflict between the terms of the Transaction Documents
and the terms of this Agreement, the terms of this Agreement shall prevail.
Except as expressly provided herein, the terms of the Agreement shall remain in
full force and effect.

 

18. No provision of this Agreement may be modified, waived or amended except in
writing signed by all of the parties hereto.

 

19. This Agreement may be executed by facsimile and in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.

[SIGNATURES APPEAR BELOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have executed or caused this Agreement to
be executed, intending to be fully bound by the terms hereof, as of the day and
year first above written.

 

STANFORD VENTURE CAPITAL HOLDINGS, INC. By:  

/s/ James M. Davis

Name:   James M. Davis Title:   President and Director STANFORD INTERNATIONAL
BANK LTD. By:  

/s/ James M. Davis

Name:   James M. Davis Title:   Chief Financial Officer FOREFRONT HOLDINGS, INC.
By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer FOREFRONT
GROUP, INC. By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Chairman of the Board and Executive Vice
President FOREFRONT BVI LTD. By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer

 

7



--------------------------------------------------------------------------------

FOREFRONT MULTIMEDIA, LLC By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   President MILLER GOLF COMPANY By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   President BROADBAND MULTIMEDIA SYSTEMS, LTD.
By:  

 

Name:   Wei-Ping Huang Title:   President LIGENT INTERNATIONAL, INC. By:  

/s/ Wei-Ping Huang

Name:   Wei-Ping Huang Title:   LIGENT PHOTONICS, INC. By:  

 

Name:   Title:  

 

8



--------------------------------------------------------------------------------

HISENSE CO. LTD. By:  

 

Name:   Title:   QINGDAO HISENSE ELECTRONIC HOLDING LTD. By:  

 

Name:   Title:   QINGDAO HISENSE ELECTRIC LTD. By:  

 

Name:   Title:   HISENSE OPTOELECTRONIC TECHNOLOGIES CO. By:  

/s/ Wei-Ping Huang

Name:   Wei-Ping Huang Title:  

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Transaction Parties

Stanford Venture Capital Holdings, Inc.

Stanford International Bank Ltd.

ForeFront Holdings, Inc.

ForeFront Group, Inc.

ForeFront BVI Ltd.

ForeFront Multimedia, LLC

Miller Golf Company

Broadband Multimedia Systems, Ltd.

Ligent International, Inc.

Ligent Photonics, Inc.

Hisense Co. Ltd.

Qingdao Hisense Electronic Holding Ltd.

Qingdao Hisense Electric Ltd.

Hisense Optoelectronic Technologies Co.

 

10



--------------------------------------------------------------------------------

EXHIBIT B

Transaction Documents

For the purposes of this Agreement, the term “Transaction Documents” shall refer
collectively to all of the following documents, and the term “Transaction
Document” shall refer individually to any of the following documents:

1. that certain Unanimous Written Consent of the Board of Directors of ForeFront
Holdings, Inc. (“ForeFront Holdings”) approving, among other things, the Plan of
Reorganization of ForeFront Holdings;

2. that certain Stock Purchase Agreement, by and among SVCH, SIBL, ForeFront BVI
Ltd. (“ForeFront BVI”), ForeFront Holdings, ForeFront Group, Inc., ForeFront
Multimedia LLC and Miller Golf Company;

3. that certain Common Stock Purchase Agreement by and between Broadband
Multimedia Systems, Ltd. (“BMS”) and SIBL (the “Common Stock Purchase
Agreement”);

4. that certain Agreement and Plan of Merger between ForeFront BVI, BMS and
SIBL;

5. that certain Credit Agreement by and between Ligent International, Inc.
(“Ligent BVI”) and BMS (the “Credit Agreement”);

6. that certain Share Exchange Agreement by and among ForeFront BVI, ForeFront
Holdings, Hisense Group, HEH and Ligent US;

7. that certain Merger Agreement by and among ForeFront BVI, ForeFront Holdings,
Ligent BVI and Hisense Group;

8. that certain Framework Agreement by and among Hisense Electric, ForeFront BVI
and ForeFront Holdings;

9. that certain Indemnification Agreement by and between SIBL and ForeFront BVI;

10. that certain Shareholders Agreement of BMS with Hisense Group, HEH, Hisense
Electric and SIBL;

11. that certain Escrow Agreement by and among Carlton Fields, P.A., ForeFront
BVI, ForeFront Holdings, Ligent US, Ligent BVI, Hisense Group, SVCH, SIBL, BMS,
HEH, Hisense Electric and Hisense OE; and

12. those certain Articles of Merger, whereby ForeFront Holdings will merge with
and into ForeFront BVI.

 

11



--------------------------------------------------------------------------------

EXHIBIT C

Due Diligence Request List

 

12



--------------------------------------------------------------------------------

EXHIBIT D

“Hisense” Trademark License Agreement

 

13



--------------------------------------------------------------------------------

EXHIBIT E

ForeFront Holdings and ForeFront BVI

Capitalization Table

 

14



--------------------------------------------------------------------------------

EXHIBIT F

Memorandum and Articles of Association of

ForeFront BVI

 

15